 


109 HR 1147 IH: Public Safety Officer Protection Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1147 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Baca introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide benefits to public safety officers who die or become disabled as a result of certain injuries. 
 
 
1.Short titleThis Act may be cited as the Public Safety Officer Protection Act of 2005. 
2.Benefits for certain injuriesSubpart 1 of part L of the title I of the Omnibus Crime Control and Safe Streets Act (42 U.S.C. 3796 et seq.) is amended by adding at the end the following: 
 
1206.Benefits for certain injuriesNotwithstanding the rules and regulations issued pursuant to this subpart, if a public safety officer develops cancer and either dies or becomes permanently and totally disabled as a result of the cancer, such officer’s death or disability shall be presumed to be the direct and proximate result of a personal injury sustained in the line of duty. An officer described in the preceding sentence or such officer’s family, as the case may be, shall be eligible for benefits under this subpart.. 
 
